Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a national stage entry of PCT/US2018/021384, filed 3/7/2018. PCT/US2018/021384 claims priority from provisional application 62510977, filed 05/25/2017 and 62468451, filed 3/8/2017.  
Information Disclosure Statement
The IDS’s filed on 11/5/2020, 12/4/2019 and 12/2/2019 have been considered. See the attached PTO 1449 form.
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-19) in the reply filed on 4/27/2022 is acknowledged.
Claims  20 and 21 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. 
Claims Status
Receipt of Remarks/Amendments filed on 4/27/2022 is acknowledged. Claims 1-21 are currently pending. Claims 20 and 21 have been withdrawn. Accordingly, claims 1-19 are currently under examination. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claims 1, 3, 4, 5, 15 and 17 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 1 recites “each of first and second segments is substantially planar” in line 6 and the use of the term “substantially” makes the metes and bounds of the claim unclear as it is unclear what degree of non-planar segment is allowed to still be considered substantially planar.
Claim 3 recites “substantially parallel lines” in lines 2, 3 and 4 and the use of the term “substantially” makes the metes and bounds of the claim unclear as it is unclear what degree of non-parallel lines are allowed to still be considered substantially parallel. 
Claim 4 recites “hydrogel film is substantially planar” and the use of the term “substantially” makes the metes and bounds of the claim unclear as it is unclear what degree of non-planar film is allowed to still be considered substantially planar.
Claim 5 recites “hydrogel film is substantially dry” and the use of the term “substantially” makes the metes and bounds of the claim unclear as it is unclear what degree of moisture in the film is allowed to still be considered substantially dry.
Claim 15 recites “each of the third and fourth segments is substantially planar” in line 3 and the use of the term “substantially” makes the metes and bounds of the claim unclear as it is unclear what degree of non-planar segment is allowed to still be considered substantially planar.
Claim 18 recites “the portion includes a substantially consistent density” in line 6 and the use of the term “substantially” makes the metes and bounds of the claim unclear as it is unclear what degree of inconsistent density the portion is allowed to have to still be considered as having substantially consistent density. 
Claims 2, 6-14, 16-17 and 19 are included in the rejection as they depend on a rejected base claim and do not clarify the issues recited above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (US 2015/0320915 A1; Nov. 12, 2015) in view of Hlady et al. (Biomaterials 39 (2015) 124-130).  
Schmidt throughout the reference discloses hydrogel film wherein the film is a biocompatible membrane comprised of alginate and hyaluronate (Abstract). Schmidt teaches a kit comprising uncrosslinked hyaluronic acid and crosslinked alginate both included in a hydrogel film, and a calcium chelator, wherein (a) the alginate is crosslinked with calcium, (b) the hydrogel film is flat and includes a width, a length, and a thickness that is less than the width and the length. (Claim 1; Para 0080 & 0103; Fig. 1). This disclosure in Schmidt and the drawing of the film in Figure 1 shows the film having upper and lower surfaces with width, length and sidewalls. Schmidt also teaches crosslinked alginate is crosslinked around the uncrosslinked hyaluronic acid to entrap the uncrosslinked hyaluronic acid within the crosslinked alginate (Para 0103). Schmidt teaches the hydrogel film has a thickness (i.e. height) of between 5 and 30 micrometers (Para 0102), which is less than 2 mm and reads on the height of sidewalls recited in instant claims.     
The teachings of Schmidt have been set forth above.
Schmidt does not teach the hydrogel film comprising a first and second segments of non-viable extracellular matrix and a third and fourth segments of non-viable extracellular matrix as recited in the instant claims. However, this deficiency is cured by Hlady.
Hlady teaches astrocytes alignment and reactivity on collagen hydrogels patterned with extracellular matrix (ECM) proteins. Hlady teaches Glial cells facilitate neuronal guidance in recovering central nervous system tissues and, from among them, astrocytes are known to form aligned networks which coincide with regenerating nerve tracts. (See: Introduction). Hlady discloses creating collagen gels with surfaces patterned with ECM proteins were able to align astrocytes when compared to collagen alone surfaces decorated with relevant ECM cues may augment regeneration of injured CNS tissues (See: Conclusion and Discussion). Figure 1 of the reference discloses patterned ECM protein (green strips) which are planar, include an upper and lower surface, wherein a portion of the ECM protein emerges from one surface and a portion is also submerged within the hydrogel. The pattern of ECM protein shown in figure 1 of Hlady reads on both the first and second segments and the third and fourth segments of non-viable extracellular matrix recited in the instant claims because the ECM proteins can be patterned on either side of the hydrogel and reference to first and second segments and the third and fourth segments in the instant claims depends on which surface is being looked at or being referred to. Additionally, Hlady teaches the pattern used in the study had an unequal distribution of protein vs collagen-only areas (Page 128, Left Col., 2nd Paragraph). This reads on segments of non-viable extracellular matrix not evenly distributed throughout the hydrogel film in instant claim 19.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Schmidt to incorporate the teachings of Hlady and pattern the hydrogel film of Schmidt with the ECM protein taught by Hlady. One would have been motivated to do so because, as mentioned above, Hlady teaches astrocytes are known to form aligned networks which coincide with regenerating nerve tracts and that creating collagen gels with surfaces patterned with ECM proteins were able to align astrocytes when compared to collagen alone surfaces decorated with relevant ECM cues may augment regeneration of injured CNS tissues. Schmidt teaches the hydrogel film may be implanted in various surgeries including the nerves (Para 0045) and since Hlady teaches patterning hydrogel surfaces with ECM protein augment regeneration of injured CNS tissues, one would have been motivated to incorporate ECM protein and pattern the surface of hydrogels as taught by Hlady. 
	With respect to claims 12 and 13, as discussed supra, Schmidt teaches the hydrogel film formed of crosslinked alginate and patterning the hydrogel film of Schmidt with ECM proteins as taught by Hlady would necessarily result in the first and second segment (i.e. ECM proteins) physically constrained within the hydrogel film which is made of crosslinked alginate.  
With respect to claim 18, as discussed above, combination of Schmidt and Hlady teaches wherein the hydrogel film includes stripes of ECM protein and portion of hydrogel film would be included between the ECM protein (first and second segment). Further, Schmidt teaches the hydrogel film made of crosslinked alginate and uncrosslinked hyaluronic acid and thus the density of the hydrogel film made of the same material would necessarily be substantially consistent as recited in claim 18. 
With respect to the width and length of the upper surface recited in the claims, while Schmidt is silent on the measurement of the width and length of the hydrogel film, it would have been obvious to one skilled in the art to manipulate the size of the film based on the desired application/usage site and the size of the subject being treated since different usage site in different subject would require different size of films. With respect to the area of the non-viable extracellular matrix segments, absence a criticality, it would have been obvious to one skilled in the art to manipulate the area of the segments based on the size of the hydrogel film being used and also based on the size of the application site (e.g. particular nerve type). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made. 

Claims 1, 2-7, 8-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (US 2015/0320915 A1; Nov. 12, 2015) in view of Hlady et al. (Biomaterials 39 (2015) 124-130) as applied to claims 1, 8-13 and 15-19 above, and further in view of Johnson et al. (Acta Biomaterialia 6 (2010) 3514-3523).
The teachings of Schmidt and Hlady have been set forth above. 
Schmidt further teaches that the hydrogel film is planar (Para 0103). Schmidt also teaches the alginate component may constitute up to 95% of the dry mass (with hyaluronate constituting remaining portion of the film). In another embodiment, the film membranes comprise no more than 75% alginate by dry weight. (Para 0015). This disclosure of Schmidt suggests that the hydrogel film is substantially dry but not desiccated. The two parallel line of the length of the film and two parallel lines of the width of the film intersect one another, which reads on claim 3. The Schmidt reference also discloses that hydrogel film may be coupled (e.g. coated with) a mesh material to allow for better tissue coupling (0045). 
While Schmidt suggests coating the hydrogel film with a mesh material, the reference doesn’t expressly teach the surface of the hydrogel film includes an impression and troughs that collectively form a mesh pattern as recites in instant claims. However, this deficiency is cured by Johnson. 
Johnson discloses topographically patterned hydrogel substrates wherein substrate topography directs several aspects of cell behavior. Johnson discloses that in addition to essential characteristics such as biocompatibility, an efficacious scaffold should not only serve as a template for tissue regeneration, but should also actively direct cells to produce healthy, functional tissue in a timely manner. The chemistry, mechanics and geometric microenvironment are scaffold characteristics that are all known to have an impact on important cell responses such as proliferation (See: Abstract; Introduction; Discussion). Figures 1 and 2 of the Johnson disclose topographically patterned hydrogel surface which has grooves (troughs) and forms a mesh pattern. This mesh like pattern also reads on the hydrogel including an impression because the drawings in figure 1 and 2 show there being additional sidewalls (Fig. 1 b-d) that are not parallel to the surface and most or all of the additional sidewalls would not contact the sidewalls of the hydrogel film as recited in instant claim 2. Johnson discloses such topographical patterns playing a role in tissue regeneration, directing cells to produce healthy and functional tissue (see: Discussion). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified the above cited references to incorporate the teachings of Johnson and pattern the hydrogel film of Schmidt with the mesh like pattern taught by Johnson. One would have been motivated to do so because, as discussed supra, Johnson discloses such topographical patterns playing a role in tissue regeneration, directing cells to produce healthy and functional tissue and having an impact on important cell responses such as proliferation. Schmidt throughout teaches using the hydrogel film to prevent scar tissue and encourage healthy regeneration and cell proliferation (e.g. Para 0042-0044) and thus Johnson teaching topographical pattern on hydrogel scaffold playing a role in tissue regeneration and cell proliferation, one would have been highly motivated to incorporate the topographical patterns taught by Johnson into the hydrogel film of Schmidt. Further, one would have had a reasonable expectation of success of incorporating the mesh like pattern of Johnson because, as discussed supra, Schmidt teaches that the hydrogel film may be coupled (e.g. coated with) a mesh material to allow for better tissue coupling and Johnson also teaches a mesh like pattern on the surface of the hydrogel. 
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made. 

Claims 1, 8-13, 14 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (US 2015/0320915 A1; Nov. 12, 2015) in view of Hlady et al. (Biomaterials 39 (2015) 124-130) as applied to claims 1, 8-13 and 15-19 above, and further in view of Gulrez (Progress in Molecular and Environmental Bioengineering – From Analysis and Modeling to Technology Applications, Aug. 2011).
The teachings of Schmidt and Hlady have been set forth above. 
The above references do not teach the hydrogel film comprising carboxymethylcellulose, wherein the carboxymethylcellulose is physically constrained within the hydrogel film in response to the alginate being crosslinked around the carboxymethylcellulose as recited in claim 14. However, this deficiency is cured by Gulrez.
Gulrez throughout the reference teaches Hydrogels, methods of preparation, characterization and applications of hydrogels. Gulrez teaches that in methods of producing hydrogel, cross-linked network of natural biopolymers such as alginate, hyaluronan (hyaluronic acid) and carboxymethyl cellulose are known in the art (Page 126, section: Methods to produce hydrogel).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified the above cited references to incorporate the teachings of Gulrez and replace hyaluronic acid with carboxymethyl cellulose and crosslink alginate around the carboxymethyl cellulose instead of hyaluronic acid. As discussed supra, Schmidt teaches alginate is crosslinked around the uncrosslinked hyaluronic acid and Gulrez teaches both hyaluronic acid and carboxymethyl cellulose as natural biopolymers that are known in the art for crosslinking in hydrogels and thus it would have been obvious to one of ordinary skill in the art to try and substitute the hyaluronic acid with carboxymethyl cellulose as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. see MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). 
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8-13 and 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 9662424B2 in view of Hlady et al. (Biomaterials 39 (2015) 124-130).  
The ‘424 patent claims a kit comprising uncrosslinked hyaluronic acid and crosslinked alginate both included in a hydrogel film, and a calcium chelator, wherein (a) the alginate is crosslinked with calcium, (b) the hydrogel film is flat and includes a width, a length, and a thickness that is less than the width and the length. These claimed limitations in ‘424 patent suggest the film having upper and lower surfaces with width, length and sidewalls. ‘424 also claims crosslinked alginate is crosslinked around the uncrosslinked hyaluronic acid to entrap the uncrosslinked hyaluronic acid within the crosslinked alginate. ‘424 claims the hydrogel film has a thickness (i.e. height) of between 5 and 30 micrometers, which is less than 2 mm and reads on the height of sidewalls recited in instant claims.     

The teachings of ‘424 have been set forth above.
‘424 does not teach the hydrogel film comprising a first and second segments of non-viable extracellular matrix and a third and fourth segments of non-viable extracellular matrix as recited in the instant claims. However, this deficiency is cured by Hlady.
Hlady teaches astrocytes alignment and reactivity on collagen hydrogels patterned with extracellular matrix (ECM) proteins. Hlady teaches Glial cells facilitate neuronal guidance in recovering central nervous system tissues and, from among them, astrocytes are known to form aligned networks which coincide with regenerating nerve tracts. (See: Introduction). Hlady discloses creating collagen gels with surfaces patterned with ECM proteins were able to align astrocytes when compared to collagen alone surfaces decorated with relevant ECM cues may augment regeneration of injured CNS tissues (See: Conclusion and Discussion). Figure 1 of the reference discloses patterned ECM protein (green strips) which are planar, include an upper and lower surface, wherein a portion of the ECM protein emerges from one surface and a portion is also submerged within the hydrogel. The pattern of ECM protein shown in figure 1 of Hlady reads on both the first and second segments and the third and fourth segments of non-viable extracellular matrix recited in the instant claims because the ECM proteins can be patterned on either side of the hydrogel and reference to first and second segments and the third and fourth segments in the instant claims depends on which surface is being looked at or being referred to. Additionally, Hlady teaches the pattern used in the study had an unequal distribution of protein vs collagen-only areas (Page 128, Left Col., 2nd Paragraph). This reads on segments of non-viable extracellular matrix not evenly distributed throughout the hydrogel film in instant claim 19.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified ‘424 to incorporate the teachings of Hlady and pattern the hydrogel film of ‘424 with the ECM protein taught by Hlady. One would have been motivated to do so because, as mentioned above, Hlady teaches astrocytes are known to form aligned networks which coincide with regenerating nerve tracts and that creating collagen gels with surfaces patterned with ECM proteins were able to align astrocytes when compared to collagen alone surfaces decorated with relevant ECM cues may augment regeneration of injured CNS tissues. Thus one skilled in the art using the hydrogel film of ‘424 in treating nerve injury would have been highly motivated to  incorporate ECM protein and pattern the surface of hydrogels as taught by Hlady. 
With respect to claim 18, as discussed above, combination of ‘424 and Hlady teaches wherein the hydrogel film includes stripes of ECM protein and portion of hydrogel film would be included between the ECM protein (first and second segment). Further, ‘424 teaches the hydrogel film made of crosslinked alginate and uncrosslinked hyaluronic acid and thus the density of the hydrogel film made of the same material would necessarily be substantially consistent as recited in claim 18. 
With respect to the width and length of the upper surface recited in the claims, while ‘424 is silent on the measurement of the width and length of the hydrogel film, it would have been obvious to one skilled in the art to manipulate the size of the film based on the desired application/usage site and the size of the subject being treated since different usage site in different subject would require different size of films. With respect to the area of the non-viable extracellular matrix segments, absence a criticality, it would have been obvious to one skilled in the art to manipulate the area of the segments based on the size of the hydrogel film being used and also based on the size of the application site (e.g. particular nerve type). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made. 

Claims 1, 2-7, 8-13 and 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 9662424B2 in view of Hlady et al. (Biomaterials 39 (2015) 124-130) as applied to claims 1, 8-13 and 15-19 above, and further in view of Johnson et al. (Acta Biomaterialia 6 (2010) 3514-3523).
The teachings of ‘424 and Hlady have been set forth above. 
‘424 further claims that the hydrogel film is planar. ‘424 also claims the hydrogel film having dry weight of at least 1% which reads on the claimed limitation wherein the hydrogel film is substantially dry but not desiccated. The two parallel line of the length of the film and two parallel lines of the width of the film intersect one another, which reads on claim 3. 
The ‘424 patent doesn’t expressly teach the surface of the hydrogel film includes an impression and troughs that collectively form a mesh pattern as recites in instant claims. However, this deficiency is cured by Johnson. 
Johnson discloses topographically patterned hydrogel substrates wherein substrate topography directs several aspects of cell behavior. Johnson discloses that in addition to essential characteristics such as biocompatibility, an efficacious scaffold should not only serve as a template for tissue regeneration, but should also actively direct cells to produce healthy, functional tissue in a timely manner. The chemistry, mechanics and geometric microenvironment are scaffold characteristics that are all known to have an impact on important cell responses such as proliferation (See: Abstract; Introduction; Discussion). Figures 1 and 2 of the Johnson disclose topographically patterned hydrogel surface which has grooves (troughs) and forms a mesh pattern. This mesh like pattern also reads on the hydrogel including an impression because the drawings in figure 1 and 2 show there being additional sidewalls (Fig. 1 b-d) that are not parallel to the surface and most or all of the additional sidewalls would not contact the sidewalls of the hydrogel film as recited in instant claim 2. Johnson discloses such topographical patterns playing a role in tissue regeneration, directing cells to produce healthy and functional tissue (see: Discussion). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified the above cited references to incorporate the teachings of Johnson and pattern the hydrogel film of ‘424 with the mesh like pattern taught by Johnson. One would have been motivated to do so because, as discussed supra, Johnson discloses such topographical patterns playing a role in tissue regeneration, directing cells to produce healthy and functional tissue and having an impact on important cell responses such as proliferation. Thus one skilled in the art using the hydrogel film of ‘424 for treating an injury would have been highly motivated to incorporate mesh like pattern taught by Johnson because such topographical patterns play a role in tissue regeneration and directing cells to produce healthy and functional tissue.
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made. 

Claims 1, 8-13, 14 and 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 9662424B2 in view of Hlady et al. (Biomaterials 39 (2015) 124-130) as applied to claims 1, 8-13 and 15-19 above, and further in view of Gulrez (Progress in Molecular and Environmental Bioengineering – From Analysis and Modeling to Technology Applications, Aug. 2011).
The teachings of ‘424 and Hlady have been set forth above. 
The above references do not teach the hydrogel film comprising carboxymethylcellulose, wherein the carboxymethylcellulose is physically constrained within the hydrogel film in response to the alginate being crosslinked around the carboxymethylcellulose as recited in claim 14. However, this deficiency is cured by Gulrez.
Gulrez throughout the reference teaches Hydrogels, methods of preparation, characterization and applications of hydrogels. Gulrez teaches that in methods of producing hydrogel, cross-linked network of natural biopolymers such as alginate, hyaluronan (hyaluronic acid) and carboxymethyl cellulose are known in the art (Page 126, section: Methods to produce hydrogel).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified the above cited references to incorporate the teachings of Gulrez and replace hyaluronic acid with carboxymethyl cellulose and crosslink alginate around the carboxymethyl cellulose instead of hyaluronic acid. As discussed supra, ‘424 teaches alginate is crosslinked around the uncrosslinked hyaluronic acid and Gulrez teaches both hyaluronic acid and carboxymethyl cellulose as natural biopolymers that are known in the art for crosslinking in hydrogels and thus it would have been obvious to one of ordinary skill in the art to try and substitute the hyaluronic acid with carboxymethyl cellulose as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. see MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). 
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made. 

Claims 1, 8-13 and 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10850011B2 in view of Hlady et al. (Biomaterials 39 (2015) 124-130).  
The ‘011 patent claims a kit comprising uncrosslinked hyaluronic acid and crosslinked alginate both included in a hydrogel film, and a calcium chelator, wherein (a) the alginate is crosslinked with calcium, (b) the hydrogel film is flat and includes a width, a length, and a thickness that is less than the width and the length. These claimed limitations in ‘011 patent suggest the film having upper and lower surfaces with width, length and sidewalls. 
The teachings of ‘011 have been set forth above.
‘011 does not teach the hydrogel film comprising a first and second segments of non-viable extracellular matrix and a third and fourth segments of non-viable extracellular matrix as recited in the instant claims. However, this deficiency is cured by Hlady.
Hlady teaches astrocytes alignment and reactivity on collagen hydrogels patterned with extracellular matrix (ECM) proteins. Hlady teaches Glial cells facilitate neuronal guidance in recovering central nervous system tissues and, from among them, astrocytes are known to form aligned networks which coincide with regenerating nerve tracts. (See: Introduction). Hlady discloses creating collagen gels with surfaces patterned with ECM proteins were able to align astrocytes when compared to collagen alone surfaces decorated with relevant ECM cues may augment regeneration of injured CNS tissues (See: Conclusion and Discussion). Figure 1 of the reference discloses patterned ECM protein (green strips) which are planar, include an upper and lower surface, wherein a portion of the ECM protein emerges from one surface and a portion is also submerged within the hydrogel. The pattern of ECM protein shown in figure 1 of Hlady reads on both the first and second segments and the third and fourth segments of non-viable extracellular matrix recited in the instant claims because the ECM proteins can be patterned on either side of the hydrogel and reference to first and second segments and the third and fourth segments in the instant claims depends on which surface is being looked at or being referred to. Additionally, Hlady teaches the pattern used in the study had an unequal distribution of protein vs collagen-only areas (Page 128, Left Col., 2nd Paragraph). This reads on segments of non-viable extracellular matrix not evenly distributed throughout the hydrogel film in instant claim 19.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified ‘011 to incorporate the teachings of Hlady and pattern the hydrogel film of ‘011 with the ECM protein taught by Hlady. One would have been motivated to do so because, as mentioned above, Hlady teaches astrocytes are known to form aligned networks which coincide with regenerating nerve tracts and that creating collagen gels with surfaces patterned with ECM proteins were able to align astrocytes when compared to collagen alone surfaces decorated with relevant ECM cues may augment regeneration of injured CNS tissues. Thus one skilled in the art using the hydrogel film of ‘011 in treating nerve injury would have been highly motivated to  incorporate ECM protein and pattern the surface of hydrogels as taught by Hlady. 
With respect to claim 18, as discussed above, combination of ‘011 and Hlady teaches wherein the hydrogel film includes stripes of ECM protein and portion of hydrogel film would be included between the ECM protein (first and second segment). Further, ‘011 teaches the hydrogel film made of crosslinked alginate and uncrosslinked hyaluronic acid and thus the density of the hydrogel film made of the same material would necessarily be substantially consistent as recited in claim 18. 
With respect to the height, width and length of the film recited in the claims, while ‘011 is silent on the measurement of the height, width and length of the hydrogel film, it would have been obvious to one skilled in the art to manipulate the size of the film based on the desired application/usage site and the size of the subject being treated since different usage site in different subject would require different size of films. With respect to the area of the non-viable extracellular matrix segments, absence a criticality, it would have been obvious to one skilled in the art to manipulate the area of the segments based on the size of the hydrogel film being used and also based on the size of the application site (e.g. particular nerve type). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made. 

Claims 1, 2-4, 6-7, 8-13 and 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10850011B2 in view of Hlady et al. (Biomaterials 39 (2015) 124-130) as applied to claims 1, 8-13 and 15-19 above, and further in view of Johnson et al. (Acta Biomaterialia 6 (2010) 3514-3523).
The teachings of ‘011 and Hlady have been set forth above. 
‘011 further claims that the hydrogel film is flat (i.e. planar). The two parallel line of the length of the film and two parallel lines of the width of the film intersect one another, which reads on claim 3. 
The ‘011 patent doesn’t expressly teach the surface of the hydrogel film includes an impression and troughs that collectively form a mesh pattern as recites in instant claims. However, this deficiency is cured by Johnson. 
Johnson discloses topographically patterned hydrogel substrates wherein substrate topography directs several aspects of cell behavior. Johnson discloses that in addition to essential characteristics such as biocompatibility, an efficacious scaffold should not only serve as a template for tissue regeneration, but should also actively direct cells to produce healthy, functional tissue in a timely manner. The chemistry, mechanics and geometric microenvironment are scaffold characteristics that are all known to have an impact on important cell responses such as proliferation (See: Abstract; Introduction; Discussion). Figures 1 and 2 of the Johnson disclose topographically patterned hydrogel surface which has grooves (troughs) and forms a mesh pattern. This mesh like pattern also reads on the hydrogel including an impression because the drawings in figure 1 and 2 show there being additional sidewalls (Fig. 1 b-d) that are not parallel to the surface and most or all of the additional sidewalls would not contact the sidewalls of the hydrogel film as recited in instant claim 2. Johnson discloses such topographical patterns playing a role in tissue regeneration, directing cells to produce healthy and functional tissue (see: Discussion). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified the above cited references to incorporate the teachings of Johnson and pattern the hydrogel film of ‘011 with the mesh like pattern taught by Johnson. One would have been motivated to do so because, as discussed supra, Johnson discloses such topographical patterns playing a role in tissue regeneration, directing cells to produce healthy and functional tissue and having an impact on important cell responses such as proliferation. Thus one skilled in the art using the hydrogel film of ‘011 for treating an injury would have been highly motivated to incorporate mesh like pattern taught by Johnson because such topographical patterns play a role in tissue regeneration and directing cells to produce healthy and functional tissue.
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made. 

Claims 1, 8-13, 14 and 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10850011B2 in view of Hlady et al. (Biomaterials 39 (2015) 124-130) as applied to claims 1, 8-13 and 15-19 above, and further in view of Gulrez (Progress in Molecular and Environmental Bioengineering – From Analysis and Modeling to Technology Applications, Aug. 2011).
The teachings of ‘011 and Hlady have been set forth above. 
The above references do not teach the hydrogel film comprising carboxymethylcellulose, wherein the carboxymethylcellulose is physically constrained within the hydrogel film in response to the alginate being crosslinked around the carboxymethylcellulose as recited in claim 14. However, this deficiency is cured by Gulrez.
Gulrez throughout the reference teaches Hydrogels, methods of preparation, characterization and applications of hydrogels. Gulrez teaches that in methods of producing hydrogel, cross-linked network of natural biopolymers such as alginate, hyaluronan (hyaluronic acid) and carboxymethyl cellulose are known in the art (Page 126, section: Methods to produce hydrogel).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified the above cited references to incorporate the teachings of Gulrez and replace hyaluronic acid with carboxymethyl cellulose and crosslink alginate around the carboxymethyl cellulose instead of hyaluronic acid. As discussed supra, ‘011 teaches alginate is crosslinked around the uncrosslinked hyaluronic acid and Gulrez teaches both hyaluronic acid and carboxymethyl cellulose as natural biopolymers that are known in the art for crosslinking in hydrogels and thus it would have been obvious to one of ordinary skill in the art to try and substitute the hyaluronic acid with carboxymethyl cellulose as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. see MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). 
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S/Examiner, Art Unit 1616                                                                                                                                                                                                        


/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616